James R. Cooper, Judge, dissenting. I respectfully dissent. The majority opinion correctly states that the appellant is a forty year old man with a high school education whose work experience has been primarily in the construction industry. The majority concedes that the appellant has considerable pain when “standing, bending and sitting”, and recognizes that the appellant is not ready for any type vocational training. Further, the record shows that there are no jobs at the appellee’s plant which are available for an individual with the appellant’s limitations. The full Commission adopted the administrative law judge’s decision, without making its own findings of fact and law. The administrative law judge found that the appellant was not a candidate for vocational rehabilitation, and the Commission affirmed that finding. Thus, the appellant is, according to the evidence, not a candidate for vocational rehabilitation; he is unable to work, and is unable to perform any function, including sitting, bending, or standing, for more than twenty minutes at a time. Obviously the Commission has the responsibility to weigh the evidence, both lay and medical, and to make a determination of the degree of the appellant’s disability, but the Commission cannot meet that responsibility by the mere recitation of the appellant’s age and educational background. The hard evidence in this record shows that the appellant is permanently and totally disabled. That may not be true, but there is virtually no evidence in this record to contradict such a finding. I do not agree that there is substantial evidence to support the Commission’s decision, and the majority opinion does not mention any such evidence. The majority opinion states that “the Commission must have considered the appellant’s age, education, and training in making its award” and seeks to support that statement by the fact that the Commission found the appellant to have permanent disability in excess of his anatomical rating. Surely it is obvious that any claimant who is totally and permanently disabled is also 30% disabled, and, equally obviously, there would exist abundant evidence to support a finding of 30% disability. This Court does not perform its function of appellate review by merely stating that the Commission must have done its job because it found the appellant to have more disability than reflected in an anatomical rating. This record does not support the Commission’s finding of 30% disability, and I dissent because I do not believe that the Commission addressed the appellant’s argument that he fit within the “odd-lot” doctrine, for, if it had, a finding of permanent and total disability would have been required, at least on this record.